 IVORY PINE COMPANY OF CALIFORNIA19to the first question, indicating their wish to be included ina unit with the nonprofessional employees, they will be soincluded.Their votes on the second question will then becounted together with the votes of the nonprofessional votinggroup (b) to decide the representative for the whole salariedunit. If, on the other hand, the majority of the employees inthe professional voting group (a) vote against inclusion, theywillnotbe included with the nonprofessional employees.Their votes on the second question will then be separatelycounted to decide which union, if either, they want to rep-resent them in a separate professional unit. If a majorityvote for one of the competing labor organizations in oneormore of the alternative units as described above, theRegional Director conducting the elections is instructed toissue a certification or certifications of representatives forsuch unitor units.[Text of Direction of Elections omitted from publication.]IVORY PINE COMPANY OF CALIFORNIAandOPERATINGENGINEERS,LOCAL NO. 3, INTERNATIONAL UNION OFOPERATINGENGINEERS,AFL, Petitioner.Case No. 20-RC-2354. November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before AlbertSchneider,hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds:1.TheEmployerisengagedincommerce within themeaning ofthe National Labor Relations Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner requests a unit of all production and main-tenance employees employed at the Employer's logging opera-tion nearKings Canyon National Park, California. The Em-ployer contends that the appropriate unit should include thelogging operations and its sawmill plant at Dinuba, California,with certain exclusions. The Employer also contends thatcertainmen engaged in falling, limbing, and bucking opera-tions at the logging camp are not its employees but employeesof an independent contractor.The Employer's loggingoperations are carried on some 50miles from the mill site at Dinuba. Each operation is separately107 NLRB No. 9. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervised by its own superintendent. The mill works on ayearly basis; the logging operation is on a seasonal basis fromMay to December. The hours of operation and job classifica-tions are different for each. Hiring takes place at either point.There are only a few transfers during the season to thewoods operations although many men apply for and obtainjobs at the mill after the logging operation has ended. Therecord discloses that a substantial number of logging em-ployees live near the logging site, a considerable distancefrom the mill.Although the Board has recognized that logging and millemployeesmay be grouped in a single unit,' it has alsoheld that either group, when not closely integrated with theother,may constitute a separate unit in the absence of anybargaining history and where no union seeks to representboth groups in a single unit." Accordingly, on the basis ofthepresent record, we find that a unit limited to loggingemployees is appropriate.The Employer contends that certain men primarily en-gaged in falling, limbing, and bucking are not its employeesbut those of an independent contractor and should be excludedfrom the unit. The evidence shows that when these men arenot so engaged, they work part time for the Employer aschoke setters, hook tenders, and brush pilers. Althoughthesemen when working for the contractor are subject tothe latter's right of discharge the contractor himself worksunder instructions from the Employer's logging superinten-dent who supervises the entireloggingoperations. The Em-ployer pays these men their wages, makes all social-securityandworkmen's compensation deductions, guarantees themthe Federal minimum hourlywage rate, andkeeps allrecordspertaining thereto. The contractor, whose relationship to theEmployer is the subject of an oral agreement, is paid at aspecific rate per thousand feet cut, after which deductionsaremade for the wage payments and taxes as indicated above.Inview of the foregoing, we believe that sufficient factsare not presented in this record to warrant a finding thattherelationship of an independent contractor exists.3 Thefallers, limbers, and buckers are therefore included in theunit of the Employer's employees.We find that all production and maintenance employeesengaged in the logging operations of the Employer nearKings Canyon National Park, California, including fallers,limbers, and buckers, but excluding cooks and camp helpers,office and clerical employees, guards, watchmen,4 all super-1Weyerhaeuser Timber Company, 87 NLRB 1076.2 Hamilton Bros. LoggingCompany, 89 NLRB 1549.9J G Howard Lumber Company, 93 NLRB 1230; H. J. Davenportd/b/a Enterprise Lumber& Supply Co., 96 NLRB 7844 The record showsthere are no men regularlyemployedas watchmenat theloggingoperation. UNITY MANUFACTURING COMPANY21visors asdefined in the Act, and all employees at the Employer'smill at Dinuba, California, constitute a unit appropriate for thepurposes of collectivebargainingwithin the meaning of Section9 (b) of the Act.5[Text of Direction of Election omitted from publication.]5 Petitioner would exclude truckdrivers.As the record indicates that a regular classificationof truckdrivers does not exist,and that when truckdriving is done it is only occasionally andintermittently and that any qualified employee may do it, we shall make no unit determinationfor this category.Cities Service Refining Corp.,94 NLRB 1635.UNITY MANUFACTURING COMPANY, PetitionerandLOCAL743, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEUR , WAREHOUSEMEN & HELPERSOFAMERICA, AFL.Case No.13-RM-173. November 10, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Decision and Direction of Election issuedherein on August 5, 1953,1an election by secret ballot wasconducted on August 26, 1953, under the direction and super-vision of the Regional Director for the Thirteenth Region. Atthe conclusion of the election,a tally of ballots was issued andserved upon the parties,inaccordance with the Rules andRegulations of the Board.The tally shows that the Union failedto receive a majority of the valid ballots cast in the election.On September 1, 1953, the Union filed objections to conductaffecting the results of the election.After an investigation, theRegional Director issued his report on objections,in which herecommended that the objections filed by the Union be over-ruled. Thereafter,the Union filed exceptions to the RegionalDirector'sreport, renewing,in substance,the contentions setforth in the objections.Upon the entire record in the case, including the Union'sobjections, the Regional Director'sreport,and the Union'sexceptions,the Board finds:The facts,as detailed in the Regional Director's report, areundisputed.On August 21, 1953, 5 days before the election,the Employer distributed a handbill to employees urging themtovote"no"in the election.The statement in the handbillwhich is in issue here reads as follows:"Both the Labor Boardand the Court said the Union was wrong in trying to forceyou to join." The Union contends that this statement in-correctlystatesthepositionoftheNationalLaborRelationsBoard and, as a result,was highly prejudicial1Not reported in printed volumes of Board Decisions.107 NLRB No. 10.